The petition was for an administrator de bonis non of the estate of John W. Barganier, deceased. He left a will which was probated and executors appointed; the estate was removed into the chancery court. The petition shows that the executors were discharged by that court, leaving large tracts of land for the heirs, including minors. It does not allege that there are any debts unpaid owing by or to the estate; nor the necessity to recover property, nor the distribution of it; nor that the executors have not fully completed the administration of the estate, and its distribution to those entitled to it.
The mere fact that minors own an interest in the land, and that it needs protection against trespassers, does not authorize the appointment of an administrator. While it is not always necessary to justify such appointment that there shall be debts owing by the estate, it is necessary that there be need of an administrator to collect and distribute the estate. Murphy v. Freeman, 220 Ala. 634, 127 So. 199, 70 A.L.R. 381.
Moreover, the chancery court has full power and has assumed jurisdiction to do what is necessary in the premises. We must presume that the estate has been completely administered, since there is no allegation to the contrary.
Pretermitting other questions, we think that there is not shown error by the probate court in denying the petition, and it is affirmed.
Affirmed.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.